Citation Nr: 1342805	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  06-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative disc disease and spondylosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel





INTRODUCTION

The Veteran (appellant) served on active duty from November 1966 to December 1968. 

The case is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, denied service connection for arthritis of the lumbar spine. 

In May 2011, the Board denied the claim of service connection for degenerative disc disease and spondylosis of the lumbar spine.  The Veteran appealed the Board's determination to the United States Court of Appeals for Veterans Claims (Court).  In a September 2012 Order, the Court endorsed a September 2012 joint motion for remand, vacated the May 2011 Board decision that denied the claim for service connection for degenerative disc disease and spondylosis of the lumbar spine, and remanded the matter for compliance with the instructions in the joint motion.  The Board remanded for additional development in May 2013.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and Veterans Benefits Management System (VBMS) to insure a total review of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board remanded this case in May 2013 to obtain outstanding VA treatment records, particularly those from the Augusta, Georgia VA Medical Center (MC), and to obtain a medical opinion as to whether the Veteran's current lumbar spine disorders, including degenerative disc disease and spondylosis, are as likely as not etiologically related to the his complaints during service.  

The Board remanded this case in 2009 in part to obtain additional VA treatment records from the Dorn VA Medical Center (VAMC) from 1968 through to the present time.  Records from 1986 to 2007 were obtained.  The archivist stated on the transmission cover sheet that the Veteran had not been seen at that VAMC prior to 1986.  He had, however, been seen at the Augusta, Georgia, VAMC in the 1970's.  The archivist recommended that a follow-up request be sent to that facility.  The May 2013 remand instructed that any records of relevant treatment be obtained from the Augusta VAMC.  

The AMC sent a June 2013 request for records.  The Augusta VAMC responded in August 2013 that they had no responsive records.  The Veteran was notified of his opportunity to submit any such records in September 2013.  He did not respond.  The AMC arranged for and obtained a VA medical opinion dated October 10, 2013.  On October 22, 2013, the AMC issued a supplemental statement of the case (SSOC) which denied service connection for the claimed back disabilities.  The SSOC states that no additional VA treatment records were obtained from the Augusta VAMC as a result of the records search.  

The Veteran's VBMS file shows that on October 17, 2013, two sets of Augusta VAMC treatment records from January 1979 were received.  These records contain a physical examination report dated January 10, 1979, which includes an evaluation of the Veteran's back.  The records were sent from the Augusta VAMC records department directly to the AMC.  VBMS data shows that these records were not uploaded to the Veteran's electronic file until November 8, 2013.  Although the records were in the actual possession of the AMC on October 22, 2013, the SSOC indicates they were not considered in readjudicating his claim.  SSOCs must contain a summary of the evidence considered.  38 U.S.C.A. § 5104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.103(f) (2013).  Misleading notice which deprives a meaningful opportunity to participate is prejudicial to a claimant.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 105 (2010) (Vazquez-Flores III) (discussing notice in the 38 U.S.C.A. § 5103 context).  The Board finds that the AMC must notify the Veteran of the receipt of these records and consider them in readjudicating the service connection claim.  

The January 1979 Augusta VAMC records show that the Veteran had been referred to that hospital from the Columbia VAMC which had conducted a "thorough physical" evaluation of him.  The outcome of this case is in large part dependent on whether the Veteran had a back disorder during service or persistently after his separation from service in 1968.  Thus, a physical examination conducted in 1979 would be relevant to this case.  VA is obligated to associate relevant records with the claims file.  The Board remands to obtain the January 1979 Columbia VAMC physical evaluation.  

The Board also remanded to obtain a medical opinion as to whether the Veteran's current lumbar spine disorders, including degenerative disc disease and spondylosis, are as likely as not etiologically related to the his complaints during service.  The opinion was to be offered after completion of the records development.  Given the original Augusta VAMC's response that no records were available, the AMC obtained an October 2013 opinion without the benefit of the January 1979 records.  This opinion was not in favor of the claim.  As the Board must remand to obtain additional records from the Columbia VAMC, a supplemental opinion should be obtained to determine whether the additional records alter the examiner's conclusions.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the Veteran that January 1979 treatment records from the Augusta, Georgia, VAMC were obtained and associated with the claims file.  

2.  The AMC should obtain copies of a January 1979 physical examination report from the Columbia, South Carolina, VAMC.  All requests for records and responses received must be associated with the claims file.

3.  After completing the records development, return the Veteran's claims file to the examiner who provided the October 2013 medical opinion for a supplemental medical opinion to assist in determining whether the Veteran's current lumbar spine disorders, including degenerative disc disease and spondylosis, are as likely as not etiologically related to the his complaints during basic training.  If the October 2013 examiner is not available, the file should be sent to another appropriate examiner.  

The entire claims folder and a copy of this REMAND must be made available to the examiner.  If the opinion cannot be offered without examination of the Veteran, an examination should be provided. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current lumbar spine disorders, including degenerative disc disease and spondylosis, are causally or etiologically related to the Veteran's active service.  In rendering the opinion, the examiner should comment on the complaints of pain in the lower right side of the back, also periodic pain when urinating, no previous trouble, as noted in an October 2, 1968 service treatment record and the complaint of pain when he bends over in the right lower back renal area, intermittent for three months, noted in an October 3, 1968 service treatment record. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiner should provide a complete rationale for any opinion provided. 

4.  Then, the AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

